Name: Decision No 3/97 of the EC-EFTA Joint Committee on Common Transit of 23 July 1997 amending the Convention on a common transit procedure of 20 May 1987 and Appendices II and III thereto, and repealing the Additional Protocol ES-PT
 Type: Decision
 Subject Matter: economic geography;  Europe;  tariff policy;  international affairs
 Date Published: 1997-08-29

 Avis juridique important|21997D0829(02)Decision No 3/97 of the EC-EFTA Joint Committee on Common Transit of 23 July 1997 amending the Convention on a common transit procedure of 20 May 1987 and Appendices II and III thereto, and repealing the Additional Protocol ES-PT Official Journal L 238 , 29/08/1997 P. 0030 - 0040DECISION No 3/97 OF THE EC-EFTA JOINT COMMITTEE ON COMMON TRANSIT of 23 July 1997 amending the Convention on a common transit procedure of 20 May 1987 and Appendices II and III thereto, and repealing the Additional Protocol ES-PT (97/585/EC)THE JOINT COMMITTEE,Having regard to the Convention on a common transit procedure of 20 May 1987 (1), and in particular Article 15 (3) (a) and (c) thereof,Whereas Article 28 of Appendix I to the Convention was amended by Decision No 1/91 of the Joint Committee (2); whereas Article 15 (3) (d) of the Convention consequently no longer applies and Article 15 must therefore be amended; whereas a number of references in the Convention and Appendix III which are no longer pertinent as a result of previous changes to the Convention must be amended;Whereas the different language versions of Articles 33 and 39 of Appendix II to the Convention (3) and the individual guarantee agreement should be harmonized in the interest of clarity; whereas all references to agricultural levies which no longer exist should also be deleted;Whereas Articles 76 and 91 of Appendix II to the Convention provide that consignments forwarded by rail or large container under the T1 or T2 procedure must be identified by labels bearing a pictogram; whereas it would seem possible to simplify this formality by providing that the pictogram may be applied by means of a stamp;Whereas the Additional Protocol ES-PT to the Convention established special procedures necessary for the application of the Convention following accession of the Kingdom of Spain and the Portuguese Republic to the Community; whereas, in addition, Appendix II to the Convention contains provisions on the forms, declarations and transit documents to be used in trade between the Community of Ten and the two Member States referred to above; whereas, the transitional period for trade between the Community of Ten and these two Member States has now expired and the said Additional Protocol and the said provisions may therefore be amended or repealed,HAS DECIDED AS FOLLOWS:Article 1 The Convention is hereby amended as follows:1. Article 12 (2) shall be replaced by the following:'2. However, the additional copy referred to above shall not be required when the goods are carried under the conditions laid down in Chapter 1 of Title X of Appendix II.`2. In the first subparagraph of Article 15 (3), point (d) shall be deleted and the present points (e) and (f) shall become points (d) and (e) respectively.3. In Article 15 (3), the second subparagraph shall be replaced by the following:'Decisions taken under points (a) to (d) shall be put into effect by the Contracting Parties in accordance with their own legislation.`4. In Article 15, paragraph 5 shall be replaced by the following:'5. Decisions of the Joint Committee referred to in paragraph 3 (e) inviting a third country to accede to this Convention shall be sent to the General Secretariat of the Council of the European Communities, which shall communicate it to the third country concerned, together with a text of the Convention in force on that date.`5. Article 19 shall be replaced by the following:'Article 19The Appendices to this Convention shall form an integral part thereof.`Article 2 Appendix II to the Convention shall be amended as follows:1. In Article 33, the third sentence shall be replaced by the following:(This amendment does not affect the English version.)2. The second sentence of the second paragraph of Article 39 shall be replaced by the following:(This amendment does not affect the English version.)3. In Article 52 (11) (c), the third indent shall be replaced by the following:'the airline shall indicate the appropriate status by entering T1, T2 or C (equivalent to T2L) against each intem in the manifest.`4. In Article 56 (11) (c), the second indent shall be replaced by the following:'the shipping company may use a single manifest for all the goods carried; where it does so, it shall indicate the appropriate status by entering T1, T2 or C (equivalent to T2L) against each item in the manifest.`5. In Article 76, the following third subparagraph shall be added:'A stamp which reproduces, in green, the pictogram shown in Annex XIV may be used instead of the label referred to in the first subparagraph.`6. In the first subparagraph of Article 78 (2), the second indent shall be replaced by the following:'the symbol "T2" where, under community provisions, entry of this symbol is mandatory.`7. In Article 78 (2), the second subparagraph shall be replaced by the following:'The symbol "T2" shall be authenticated by the application of the stamp of the office of departure.`8. In Article 78, paragraph 3 shall be replaced by the following:'Where goods are moving under the T1 procedure from a point of departure in the Community to a destination in an EFTA country, the office of departure shall clearly enter the symbol "T1" in the box reserved for customs use on copies 1, 2 and 3 of the CIM consigment note.`9. In Article 91, the following second subparagraph shall be added:'Instead of the label referred to in the first subparagraph, a stamp which reproduces, in green, the pictogram shown in Annex XIV may be applied.`10. In the first subparagraph of Article 93 (2), the second indent shall be replaced by the following:'the symbol "T2" where, under Community provisions, entry of this symbol is mandatory.`11. In Article 93 (2), the second subparagraph shall be replaced by the following:'The symbol "T2" shall be authenticated by the application of the stamp of the office of departure.`12. Article 93 (3) shall be replaced by the following:'Where goods are moving under the T1 procedure from a point of departure in the Community to a destination in an EFTA country, the office of departure shall clearly enter the symbol "T1" in the box reserved for customs use in copies 1, 2, 3A and 3B of the TR transfer note.`13. Article 93 (6) and (7) shall be replaced by the following:'6. Where a TR transfer note covers both containers carrying goods moving under the T1 procedure and containers carrying goods moving under the T2 procedure, the office of departure shall enter in the box reserved for customs on sheets 1, 2, 3A and 3B of the TR transfer note separate references for the container(s), depending on which type of goods they contain, and the symbol "T1" or "T2", as appropriate, against the reference number(s) of the corresponding container(s).7. Where, in cases covered by paragraph 3, lists of large contianers are used, separate lists shall be made out for each category of container carrying goods moving under the T1 procedure and the serial number or numbers of the list or lists concerned shall be entered in the box reserved for customs on sheets 1, 2, 3A and 3B or the TR transfer note. The symbol "T1" shall be entered against the serial number(s) of the list(s), as appropriate.`14. Annexes II (TC 10 transit advice note), III (TC II receipt) and IX (TC 32 flat-rate guarantee voucher) shall be replaced by Annexes A, B and C to this Decision.15. The words 'agricultural levies` in point I.1 in Annexes IV (comprehensive guarantee) and VI (flat-rate guarantee) shall be deleted.16. Annex V (guarantee for a single operation) shall be replaced by Annex D to this Decision.Article 3 The following wording relating to box 52 in Annex IX of Appendix III 'for guarantee not required (Title IV of Appendix I)` shall be replaced by 'for guarantee not required (Chapter 3 of Title V of Appendix 1).`Article 4 The Additional Protocol ES-PT shall be repealed.Article 5 Where forms of the type referred to in Article 2 points 14 to 16 were already in use prior to the date of entry into force of this Decision, they may continue to be used, subject to the appropriate changes being entered, until stocks run out or until 1 October 1999 at the latest.Article 6 This Decision shall enter into force on 1 October 1997.Done at Reykjavik, on 23 July 1997.For the Joint CommitteeThe ChairmanSigurgeir A. JÃ NSSON(1) OJ No L 226, 13. 8. 1987, p. 2.(2) OJ No L 402, 31. 12. 1992, p. 1.(3) OJ No L 402, 31. 12. 1992, p. 9.ANNEX A 'ANNEX II>START OF GRAPHIC>>END OF GRAPHIC>ANNEX B 'ANNEX III>START OF GRAPHIC>>END OF GRAPHIC>ANNEX C 'ANNEX IX>START OF GRAPHIC>>END OF GRAPHIC>ANNEX D 'ANNEX V>START OF GRAPHIC>>END OF GRAPHIC>`